Citation Nr: 1331831	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-24 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to September 2007.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of this case was subsequently transferred to the RO in Montgomery, Alabama.  In pertinent part such rating decision denied service connection for hypertension and granted service connection for venous insufficiency of each lower extremity with an assigned an initial noncompensable disability rating, effective October 1, 2007.

The Veteran entered a notice of disagreement in March 2009 as to the denial of service connection for hypertension and the propriety of the initially assigned ratings for his bilateral lower extremity venous insufficiency.  With respect to the latter issues, he specifically requested a 10 percent rating for each lower extremity and tailored his arguments to such a rating.  A statement of the case was issued in June 2009 and the Veteran filed a timely substantive appeal (VA Form 9) in July 2009.  In his substantive appeal, the Veteran again limited his arguments regarding his initial rating claims to entitlement to a 10 percent rating for each lower extremity.  

Subsequently, a January 2010 rating decision granted a 10 percent disability rating for venous insufficiency of each lower extremity, effective October 1, 2007.  Such rating decision informed the Veteran that the award of the 10 percent ratings fully resolved his appeal as to such issues.  Moreover, neither the Veteran nor his representative have further addressed such issues.   

Generally, a claimant is presumed to seek the maximum benefit allowable, the grant of an increased rating during an appeal, but less than maximum assignable, does not abrogate the appeal and the appeal remains pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Here, however, the Veteran was not seeking the maximum rating but specifically stated that he was seeking a rating of 10 percent for each lower extremity.  Therefore, as the Veteran had limited his appeal to whether he is entitled to a 10 percent rating for his lower extremity disabilities and such was granted, this issue is no longer before the Board.  Id.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran's service treatment records reflect that, at a June 1986 examination, his blood pressure readings were 134/80, 132/80, and 134/84.  In December 1992, his blood pressure readings were 140/90 and 122/82.  In June 1995, the Veteran's blood pressure was 138/80 and, in July 1998, his blood pressure was 144/88 and was noted to be elevated.  In October 1998, the Veteran's blood pressure was noted to be 156/74 and, in June 1999, his blood pressure readings were 146/88 and 132/85.

A December 2000 examination revealed a blood pressure reading of 142/88 and rule out hypertension was noted.  Also in December 2000, the Veteran was informed that his blood pressure was higher than normal and was put on blood pressure checks.  The provisional diagnosis was rule out systolic hypertension/essential.  During December 2000, his blood pressure readings were 120/86, 122/88, 126/82, 128/80, 128/84, and 130/82.  In February 2002, the Veteran was seen for a blood pressure screening.  At such time, his blood pressure reading was 150/92.
In January 2005, the Veteran's blood pressure readings were 141/90, 140/68, 141/87, 152/82, and 138/78.  In June 2005, he had a blood pressure screening.  It was noted that the Veteran had a five day blood pressure check with an average reading of 138/86.  It was further observed that the reported prior tests showed that the blood pressure was not high and there was no prior history of hypertension.  The assessment was noted that the Veteran would continue to monitor his blood pressure and reduce salt.  If blood pressure readings average greater than 140/90, treatment with an ACEI would be started.  In January 2006, July 2006, and December 2006, his blood pressure readings were 132/98, 130/80, and 138/86, respectively.  In January 2007, the Veteran had blood pressure readings of 134/92 and 150/90.  In February 2007, his blood pressure reading was 150/92 and 142/92, and in March 2007, his blood pressure reading was 120/82.

During the Veteran's pre-discharge August 2007 VA examination, he reported being diagnosed with borderline hypertension and indicated that such existed for 14 years.  He was not current receiving any treatment for hypertension.  On physical examination, three blood pressure readings were: 133/69, 127/73, and 127/78.  A chest X-ray revealed his cardiac silhouette was within normal limits.  The diagnosis was that there was no pathology to render a diagnosis and no finding of hypertensive heart disease.  

A March 2009 letter from Dr. V. W., states that he had treated the Veteran for three months and that during office visits his blood pressure was repeatedly elevated, for which Lisinopril was initiated in February 2009.   

On a post-service VA examination in October 2009, the Veteran reported that his hypertension began in 2007.  He indicated that he had borderline blood pressure readings during active duty, as checked at various times and recorded.  He was noted again to have elevated blood pressure by a provider that treated him for varicose veins, shortly before military retirement.  He had been treated by a Dr. Webster, who had prescribed Lisinopril in March 2009, the dosage of which was increased two week previously.  On examination, the Veteran had no hypertensive renal disease or hypertensive cardiovascular disease.  He had no epistaxis, headaches, stroke or transient ischemic attacks related to hypertension.  His blood pressure was 127/88.  A chest X-ray revealed his cardiac silhouette was within normal limits.  The diagnosis was essential hypertension.  However, no medical opinion regarding the etiology of hypertension was provided.  

The Veteran's service representative argued that the Veteran had multiple elevated blood pressure readings during service and routinely had pre-hypertensive readings during his 20 years of service.  The representative cited a website of the National Institutes of Health for the proposition that pre-hypertensive readings are between 120/80 and 139/89.  It is pointed out that the August 2007 pre-discharge examination found three blood pressure readings which were pre-hypertensive.  

In light of the elevated blood pressure readings in service and the current diagnosis of hypertension, the Board finds that a remand is necessary in order to obtain a VA examination with an opinion regarding the etiology of such disease. 

Additionally, while on remand, the Veteran should be given an opportunity to identify all VA or non-VA healthcare providers who has treated him for hypertension.  Thereafter, all identified records should be obtained for consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all VA or non-VA healthcare providers who have treated him for hypertension.  After obtaining any necessary authorization forms from the Veteran, obtain all identified records that are not already in the claim file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claim file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After obtaining all outstanding treatment records, schedule a VA examination to determine whether the Veteran's current hypertension is related to his military service.  The claim file must be provided to and reviewed by the examiner.  All necessary tests should be performed. 

Based on review of the claim file the examiner is asked to indicate whether it is at least as likely as not that the onset of the Veteran's current hypertension was during active service or within one year of his September 2007 retirement from military service.  In particular, the examiner should address whether the Veteran's blood pressure reading during service (characterized by the service representative as "pre-hypertensive readings) represent the earliest onset of the Veteran's current hypertension.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


